Citation Nr: 0208226	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  00-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for onychomycosis of the toenails, currently rated as 
10 percent disabling.

2.  Entitlement to an effective date prior to March 11, 1993, 
for an award of service connection for onychomycosis of the 
toenails.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from November 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1998 and March 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied the benefits sought on appeal.  

In July 2002, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to his showing 
good or sufficient cause.  38 U.S.C.A. § 7107 (West 1991); 
38 C.F.R. § 20.900(c) (2001).

In April 2002, the veteran appeared at a hearing before the 
undersigned Member of the Board.  At that hearing, he 
presented testimony pertaining to his service-connected post-
traumatic stress disorder (PTSD).  The Board finds that the 
veteran's testimony, as well as written statements submitted 
by the veteran at that hearing, can reasonably be construed 
as claims for an increased rating for PTSD, and for 
entitlement to an earlier effective date for an award of 
service connection for PTSD.  Those issues are hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for equitable disposition of this appeal was obtained.

2.  The veteran's onychomycosis of the toenails is currently 
productive of objective findings of thickened, yellow, curved 
toenails, with dermatocytes, as well as subjective complaints 
of pain, but the medical evidence does not show open lesions, 
tinea, erythema, or scaling.  

3.  On March 11, 1993, the RO received the veteran's claim 
for service connection for a fungus on the toenails.

4.  The record does not show that a claim for service 
connection for a fungus of the toenails was received at the 
RO prior to March 1993.


CONCLUSIONS OF LAW

1.  The schedular criteria for assigning a rating in excess 
of 10 percent for onychomycosis of the toenails have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. Part 4, including § 4.118, Diagnostic Code 7813 
(2001).  

2.  The requirements for assigning an effective date prior to 
March 11, 1993, for an award of service connection for 
onychomycosis of the toenails, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for an 
increased rating for his onychomycosis of the toenails, and 
for an earlier effective date for his award of service 
connection for that disability.  Essentially, the veteran 
maintains that his toenail disorder is worse than the current 
10 percent rating reflects.  He also maintains that he 
attempted to initiate a claim for service connection in 1977, 
and as such, should be awarded compensation since that time. 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

In regard to the earlier effective date claim, the Board 
notes that the duties to assist and notify under the VCAA 
have little implication in this appeal, as the factual 
evidence is not dispositive in this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not implicated in 
case involving interpretation and application of a statute).  
Moreover, the Board is satisfied that the veteran was fully 
notified of the laws and regulations pertaining to effective 
date claims, as reflected in a June 2000 statement of the 
case (SOC).  Additionally, no additional factual development 
could aid the veteran in substantiating his claim for an 
earlier effective date.  

As to the increased rating claim, the Board is satisfied that 
the requirements under the VCAA have been met.  The December 
1999 SOC notified the veteran of the laws and regulations 
pertaining to increased rating claims, including the rating 
criteria specific to skin disabilities.  In an April 2001 
letter, the RO notified the veteran of the requirements under 
the VCAA.  The RO informed the veteran of the evidence they 
had to support his claim, and the RO explained to the veteran 
the types of evidence he could submit to support his claim.  
The RO also informed the veteran of steps they would take to 
assist him with his claim.  In short, the Board finds that 
the veteran was adequately notified of the evidence needed to 
substantiate his claim.  38 U.S.C.A. § 5103.  

The Board also finds that the duty to assist the veteran 
establish his claim for an increased rating was satisfied.  
The claims file contains relevant VA treatment records and 
examination reports, private medical records, and statements 
from the veteran.  In April 2002, the veteran testified at a 
hearing held before the undersigned Member of the Board.  A 
copy of that hearing transcript is in the file.  At the 
hearing, the veteran testified that he was not currently 
receiving treatment for his onychomycosis of the toenails.  
Moreover, the Board is unaware of any additional relevant 
treatment records that should be obtained prior to proceeding 
with this appeal.  In short, the Board finds that the duty to 
assist has been satisfied.  38 U.S.C.A. § 5103A.   

It is noted that the veteran submitted additional evidence 
directly to the Board in April 2002, at his hearing before 
the undersigned Member of the Board, along with a waiver of 
RO consideration of such evidence.  Prior to February 22, 
2002, the provisions of 38 C.F.R. § 20.1304(c) required that 
any additional evidence submitted by the veteran and accepted 
by the Board be referred to the RO for review and preparation 
of an SSOC, unless this procedural right was waived in 
writing or at a hearing.  That regulation was subsequently 
amended, and the waiver provision eliminated, effective 
February 22, 2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  
As such, the Board may proceed with this appeal.

I.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed 
when making a disability evaluation.  38 C.F.R. § 4.1.  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of the history of this appeal reveals that in 
a July 1998 BVA decision, the Board awarded service 
connection for a fungus of the toenails, diagnosed as 
onychomycosis.  In September 1998, the RO implemented the 
Board's decision, and assigned a noncompensable rating 
effective from March 1993.  The veteran disagreed with the 
noncompensable rating, and initiated this appeal.  In a May 
1999 rating decision, the RO increased the rating for the 
veteran's onychomycosis of the toenails to 10 percent 
disabling, effective from March 1993.  The veteran continued 
to express his disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (when a claimant disagrees 
with an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  The Board notes that as this appeal arose 
out of the veteran's disagreement with the initial rating 
assigned to his onychomycosis of the toenails, the entire 
appeal period will be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found).

Onychomycosis of the toenails is not specifically listed in 
the VA Schedule for Rating Disabilities.  Consequently, the 
RO rated the veteran's disability by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813, which sets forth the 
criteria for rating dermatophytosis.  See 38 C.F.R. § 4.20.  
According to a note under 38 C.F.R. § 4.118, DC 7813 is rated 
as for eczema.  Under 38 C.F.R. § 4.118, DC 7806, eczema is 
rated as 10 percent disabling if there is evidence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement.

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 10 percent rating for 
onychomycosis of the toenails is appropriate, and the 
preponderance of the evidence is against assignment of a 
higher rating at this time.  In summary, the pertinent 
medical evidence reveals the following.  A March 1993 VA 
outpatient treatment record contains a diagnostic impression 
of tinea vericolor.  An April 1993 VA examination for the 
skin describes the veteran as having tinea vericolor, by 
reason of slightly hypopigmented skin of the shoulders.  
There is no indication that the veteran had tinea vericolor 
on his feet, or that it was associated with his service 
connected onychomycosis of the toenails.  The veteran had a 
separate diagnosis of onychomycosis of all the toenails.  An 
April 1993 letter from a VA physician to the veteran noted 
that the veteran had recently participated in the Agent 
Orange Registry, and was diagnosed with tinea vericolor, 
which was a superficial fungal (fungus) infection of the skin 
and nails.  

An October 1998 private medical statement from Russel Etter, 
M.D., indicates that he had seen the veteran that month with 
a diagnosis of severe fungal infection involving all ten 
toenails.  There were no specific clinical findings noted.

In an April 1999 VA examination for skin diseases, the 
veteran reported an increase in thickness of his toenails and 
pain with walking, due to his toenails.  The examiner 
indicated that the veteran's skin was mildly xerotic, with 
mild fissuring along the lateral arches, across the 
metatarsal heads, and at the heels.  There were no open 
lesions, and there was no tinea, erythema, or scaling.  The 
nails were described as excessively thick, yellow, 
dystrophic, and incurvated with subungal debris and 
onycholysis.  There were no infections or open lesions noted.  
The diagnosis included onychomycosis, onycholysis, and 
onycho-incurvatum.  Fungal culture results were positive for 
dermatocytes, which confirmed onychomycosis.  

In the April 2002 hearing, the veteran complained of constant 
numbness and pain in his toes and feet.  

The Board finds the foregoing evidence consistent with no 
more than the currently assigned 10 percent rating.  There is 
a clear diagnosis of onychomycosis of the toenails, confirmed 
by fungal culture results.  However, the veteran's symptoms 
appear confined to his toenails, which are manifested by 
thickened, yellow, curving toenails.  Although the VA 
examiner noted that the veteran's skin was mildly xerotic, 
with mild fissuring, the examiner indicated that there were 
no open lesions, and there was no tinea, erythema, or 
scaling.  As noted earlier, the criteria for a 30 percent 
rating under DC 7806, require evidence of exudation or 
constant itching.  There are no clinical findings of 
exudation in this case, and while the veteran complains of 
pain in his feet due to his thick toenails, he does not 
report any itching.  Moreover, the veteran's onychomycosis of 
his toenails does not involve extensive lesions or marked 
disfigurement.  In short, the Board does not find that a 
higher rating is warranted under DC 7806, based on the 
current evidence.  The Board has examined other diagnostic 
codes listed under 38 C.F.R. § 4.118, to ascertain whether a 
higher rating is warranted under a related diagnostic code, 
but finds no other basis to assign a rating in excess of 10 
percent for the veteran's onychomycosis of the toenails.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's onychomycosis of the 
toenails, as well as the current clinical manifestations and 
the effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for onychomycosis of the 
toenails.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  The Board has considered the benefit of the 
doubt doctrine, and applied it where appropriate.  See 
38 U.S.C.A. § 5107(b).

Finally, the Board acknowledges the veteran's contentions 
that his onychomycosis of the toenails adversely affects his 
employability.  At the April 2002 hearing, the veteran stated 
that he had to wear work shoes that were a half-size larger, 
due to his disability, and that he could not work long hours 
anymore.  He also testified that he was laid off for a period 
of time in November 2001, because of his inability to work 
long hours and overtime.  Later, he indicated that he was 
currently working.  To the extent that the veteran's 
disability affects his employability, the Board notes that 
the VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  Therefore, in the present case, the 
effects of the veteran's onychomycosis of the toenails on his 
employability are reflected in the currently assigned rating.  

Moreover, there is no evidence in the record that the 
schedular criteria are inadequate to evaluate the veteran's 
onychomycosis of the toenails.  Additionally, while the 
veteran testified that he experienced periods in which he was 
laid off from work, he also testified that he was currently 
working full-time for a company as a painter.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

II.  Earlier Effective Date.

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

In the present case, the veteran was honorably discharged 
from active duty service in January 1973.  On March 11, 1993, 
the RO received the veteran's formal claim for service 
connection for a fungus on all his toenails.  In a decision 
issued in July 1998, the BVA awarded service connection for a 
fungus of the toenails, diagnosed as onychomycosis.  The RO 
implemented the Board's decision in a September 1998 rating 
decision, at which time a noncompensable rating was assigned 
effective from March 11, 1993, the date of receipt of the 
veteran's original claim for service connection. 

In October 1998, the veteran expressed disagreement with the 
March 1993 effective date.  The veteran maintained that he 
initiated a claim for VA benefits in 1977, and never received 
a reply to that claim.  The veteran submitted a copy of a 
letter from the Northumberland County Department of Veterans 
Affairs, dated October 20, 1977, as proof that he had 
initiated an earlier claim.  The letter is addressed to the 
Veterans Administration Center, and requests an examination 
for the veteran.  

The Board has thoroughly reviewed all the evidence of record, 
but finds no basis for assigning an effective date prior to 
March 11, 1993, for an award of service connection for 
onychomycosis of the toenails.  In that regard, the law is 
clear that the effective date shall be the later of the date 
of receipt of the claim, or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Moreover, any 
communication indicating an intent to apply for benefits, 
will be accepted as an informal claim as long as it 
identifies the benefit sought.  38 C.F.R. § 3.155(a).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

In the present case, the first evidence of a claim for 
service connection for a toe fungus in the veteran's claims 
file is his formal application for compensation benefits, 
received in March 1993.  Significantly, on that application 
the veteran indicated that he had not previously filed a 
claim for any benefit with VA.  Additionally, there is no 
other piece of communication in the veteran's claims file 
that could be construed as an earlier claim for service 
connection for a toe fungus.  In fact, prior to the March 
1993 formal claim, the veteran's claims file only contained a 
few documents, none of which could be construed as a formal 
or informal claim for service connection for a toe fungus.  

The Board has carefully reviewed the letter submitted by the 
veteran from the Northumberland County Department of Veterans 
Affairs, dated in October 1977, but the Board is unable to 
construe that letter as a claim for service connection for a 
toenail fungus.  Initially, the Board reiterates that any 
communication indicating an intent to apply for benefits, 
will be accepted as an informal claim as long as it 
identifies the benefit sought.  38 C.F.R. § 3.155(a).  The 
October 1977 letter is completely silent for any reference to 
a toe fungus.  Rather, the letter mentions "wounds in 
action."  

More significantly, there is no indication that that letter 
was submitted to the RO.  The letter is signed by the 
Director of Veterans Affairs, Northumberland County Court 
House Annex, and addressed to the Veterans Administration 
Center.  However, there is no indication that the RO received 
a copy of that letter.  Moreover, as discussed above, even 
assuming that the RO had received such a letter, there is no 
communication identifying the benefit sought (i.e., service 
connection for a toenail fungus), as required by 38 C.F.R. 
§ 3.155(a).  Cf. KL v. Brown, 5 Vet. App. 205, 208 (1993)(VA 
outpatient treatment records for depression did not 
constitute an informal claim for service connection for 
PTSD).  

The Board acknowledges the veteran's contentions that he 
feels the effective date for onychomycosis of the toenails 
should be back to October 1977, when he claims he initiated a 
claim for VA benefits.  However, for reasons explained above, 
the Board finds no evidence that the RO received a claim for 
a toenail fungus prior to March 1993.  While the Board 
acknowledges that the veteran contacted the Northumberland 
County Department of Veterans Affairs in 1977, there is no 
indication that he contacted the VA RO at that time.  In 
short, the law is clear that the effective date of an award 
of compensation based on an original claim shall not be 
earlier than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In the present case, the 
veteran's claim was received on March 11, 1993, and that is 
the proper effective date for his award of service 
connection.  There is no legal basis for an earlier effective 
date, and the appeal is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 10 percent for 
onychomycosis of the toenails is denied.  

The requirements for entitlement to an effective date prior 
to March 11, 1993, for an award of service connection for 
onychomycosis of the toenails have not been met, and the 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

